   Case 1:03-md-01570-GBD-SN Document 4233 Filed 10/26/18 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK




In re Terrorist Attacks on September 11, 2001           03 MDL 1570 (GBD) (SN)
                                                        ECF Case




This document relates to:

               Kathleen Ashton, et al. v. Al Qaeda Islamic Army, et al., Case No. 02 Civ. 6977
               Thomas Burnett, Sr., et al. v. Al Baraka Inv. & Dev. Corp., et al., No. 03 Civ.
               9849
               Federal Insurance Co., et al. v. Al Qaida, et al., No. 03 Civ. 6978
               Continental Casualty Co., et al. v. Al Qaeda, et al., No. 04 Civ. 5970
               Euro Brokers Inc., et al., v. Al Baraka, et al., No. 04 Civ. 7279
               Estate of John P. O'Neill et. al., v. Al Baraka et. al., No. 04 Civ. 1923


                     DECLARATION OF SIRAJ EL DIN ABDUL BARI
                      IN RESPONSE TO AUGUST 27, 2018 ORDER


               1.      I am a citizen of Sudan. My primary language is Arabic but I read and

write English. I reside in Al Mamoura, Khartoum, Sudan.

               2.      I was employed as director of the Muwafaq Foundation ("Muwafaq') in

Sudan to oversee Muwafaq's charitable relief work from 1993 until late 1996 when Muwafaq

ceased its activities in Sudan.

               3.      Although my name is listed as a member of the Board of Directors of the

Rowad Development and Investment Company ("Rowad") as a representative and on behalf of

Muwafaq, I never consented to be a director of the Rowad; I never attended any Rowad board

meeting; I never received any notice of any board meeting of Rowad; I was not involved in any

businesses of Rowad; and I was not part of Rowad's liquidation committee or Rowad's
   Case 1:03-md-01570-GBD-SN Document 4233 Filed 10/26/18 Page 2 of 3




liquidation process. Furthermore, I have never had any of Rowad's files or documents in my

possession. Until my recent discussions with Mr. Yassin Kadi's London Solicitor Mr. Guy

Martin, from the law firm Carter-Ruck, I had no knowledge that I had even been named or listed

as a director of Rowad.

               4.     I understand Yassin Kadi has been ordered to search for two documents

relating to Rowad: A "final report on [Rowad's] performance while working in South Darfur"

and "a report to the Board on or before 15 February 1996." To this end I have had telephone

conversations and emails with Mr. Guy Martin and Noura Abughris, a Trainee Solicitor, also at

Carter-Ruck, in order to discuss the steps I should take in an attempt to locate people who might

possibly possess the two documents at issue relating to Rowad. As a result of those discussions,

on 18 September 2018 and thereafter, I made extensive efforts to contact Yassin Ahmed

Mohammed Ali. I also attempted to contact Mr Abdel Jalil Fadel who, on information and

belief, I understand was a member of Rowad's Liquidation Committee. Both of these individuals

might possibly have these two documents, but I have been unable to establish contact with either

of them.

               5.      I attempted to locate Yassin Ahmed Ali by visiting a mosque in Khartoum

that I understand on information and belief he used to pray in and asking the visitors in the

mosque about him. I visited the mosque a day or two after speaking to Carter-Ruck on the

telephone on Tuesday September 18, 2018.

               6.      My attempts to locate Abdel Jalil Fadel, who was on the liquidation

committee, consisted of contacting a mutual friend of Abdel Jalil Fadel called Hassan and asking

him about Abdel Jalil. Hassan informed me that he had not spoken to or seen Abdel Jalil for a

number of years and he did not know where he was or how to get in contact with him.



                                                 2
   Case 1:03-md-01570-GBD-SN Document 4233 Filed 10/26/18 Page 3 of 3




               7.      It proved impossible to contact Abdel Wahab Othman, a member of the

Board of Directors of Rowad, as he sadly died some years ago. I recall the announcement of his

death was published in a newspaper, as Abdel Wahab was previously the Minister of Finance in

Sudan.

               8.      Finally, I am not able to contact Aisha Abuel Gasim, the attorney who on

information and belief was appointed as Rowad's liquidator, because, on information and belief,

she left Sudan some years ago. .

              I declare under penalty of perjury under the laws of the United States of America

that the foregoing is true and correct.


Executed on October I i , 2018                                        1
                                                    SIRAJ EL D        BDUL BARI




                                                3
